   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 1 of 15 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

JAZZ PHARMACEUTICALS, INC. and   )
JAZZ PHARMACEUTICALS IRELAND     )
LIMITED,                         )
                                 )
                Plaintiffs,      )
                                 )
        v.                       )                  C.A. No. ____________________
                                 )
AVADEL PHARMACEUTICALS PLC,      )
AVADEL US HOLDINGS, INC., AVADEL )
SPECIALTY PHARMACEUTICALS, LLC, )
AVADEL LEGACY PHARMACEUTICALS, )
LLC, AVADEL MANAGEMENT           )
CORPORATION and AVADEL CNS       )
PHARMACEUTICALS LLC,             )
                                 )
                Defendants.      )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Jazz Pharmaceuticals, Inc. and Jazz Pharmaceuticals Ireland Limited

(collectively, “Jazz Pharmaceuticals” or “Plaintiffs”), by their undersigned attorneys, for their

Complaint against Defendants Avadel Pharmaceuticals plc, Avadel US Holdings, Inc., Avadel

Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel Management

Corporation, and Avadel CNS Pharmaceuticals LLC (collectively “Avadel” or “Defendants”),

allege as follows:

                                     Nature of the Action

       1.      This is an action for patent infringement and for a declaratory judgement of patent

infringement under the patent laws of the United States, 35 U.S.C. §100, et seq. and 28 U.S.C.

§§ 2201 and 2202, arising from Avadel’s filing of a New Drug Application (“NDA”) with the

United States Food and Drug Administration (“FDA”) seeking approval to commercially market
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 2 of 15 PageID #: 2




a sodium oxybate drug product prior to the expiration of United States Patent Nos. 11,077,079

(the “’079 patent” or “the patent-in-suit”).

                                               The Parties

       2.      Plaintiff Jazz Pharmaceuticals, Inc. is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 3170 Porter Drive,

Palo Alto, California 94304.

       3.      Plaintiff Jazz Pharmaceuticals Ireland Limited is a corporation organized and

existing under the laws of Ireland, having a principal place of business at Waterloo Exchange,

Waterloo Road, Dublin, Ireland 4.

       4.      On information and belief, Defendant Avadel Pharmaceuticals plc is a corporation

organized and existing under the laws of Ireland, having a principal place of business at

10 Earlsfort Terrace, Dublin 2, Ireland, D02 T380.           On information and belief, Avadel

Pharmaceuticals plc is in the business of, inter alia, developing, manufacturing, marketing,

offering for sale, and selling pharmaceutical products throughout the United States, including

within this District, either on its own or through its affiliates, including Avadel US Holdings,

Inc., Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel

Management Corporation, and Avadel CNS Pharmaceuticals LLC.

       5.      On information and belief, Defendant Avadel US Holdings, Inc. is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield, Missouri 63005.          On

information and belief, Avadel US Holdings, Inc. is in the business of, inter alia, developing,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products

throughout the United States, including within this District, either on its own or through its




                                                   2
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 3 of 15 PageID #: 3




affiliates, including Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals,

LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals LLC.

       6.     On information and belief, Avadel US Holdings, Inc. is a wholly-owned

subsidiary of Avadel Pharmaceuticals plc.

       7.     On information and belief, Defendant Avadel Specialty Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005. On information and belief, Avadel Specialty Pharmaceuticals, LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Legacy

Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals

LLC.

       8.     On information and belief, Defendant Avadel Legacy Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005. On information and belief, Avadel Legacy Pharmaceuticals, LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Specialty

Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS Pharmaceuticals

LLC.




                                               3
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 4 of 15 PageID #: 4




       9.      On information and belief, Defendant Avadel Management Corporation is a

corporation organized and existing under the laws of the State of Delaware, having a principal

place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield, Missouri 63005.

On information and belief, Avadel Management Corporation is in the business of, inter alia,

developing, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

products throughout the United States, including within this District, either on its own or through

its affiliates, including Avadel US Holdings, Inc., Avadel Specialty Pharmaceuticals, LLC,

Avadel Legacy Pharmaceuticals, LLC, and Avadel CNS Pharmaceuticals LLC.

       10.     On information and belief, Defendant Avadel CNS Pharmaceuticals LLC is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at 16640 Chesterfield Grove Road, Suite 200, Chesterfield,

Missouri 63005.     On information and belief, Avadel CNS Pharmaceuticals LLC is in the

business of, inter alia, developing, manufacturing, marketing, importing, offering for sale, and

selling pharmaceutical products throughout the United States, including within this District,

either on its own or through its affiliates, including Avadel US Holdings, Inc., Avadel Specialty

Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, and Avadel Management

Corporation.

       11.     On information and belief, Avadel Specialty Pharmaceuticals, LLC, Avadel

Legacy Pharmaceuticals, LLC, Avadel Management Corporation, and Avadel CNS

Pharmaceuticals LLC are wholly-owned subsidiaries of Avadel US Holdings, Inc.

       12.     On information and belief, following any FDA approval of their NDA for a

sodium oxybate product, Defendants Avadel Pharmaceuticals plc, Avadel US Holdings, Inc.,

Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel




                                                4
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 5 of 15 PageID #: 5




Management Corporation, and Avadel CNS Pharmaceuticals LLC will work in concert with one

another to make, use, offer to sell, and/or sell the product that is the subject of their NDA for a

sodium oxybate product throughout the United States, and/or import such a product into the

United States.

                                     Jurisdiction and Venue

       13.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       14.       On information and belief, Avadel Pharmaceuticals plc is subject to personal

jurisdiction in Delaware because Avadel Pharmaceuticals plc has purposely availed itself of the

benefits and protections of Delaware’s laws such that it should reasonably anticipate being haled

into court in Delaware. On information and belief, Avadel Pharmaceuticals plc manufactures,

markets, offers for sale, and/or sells drug products throughout the United States and within the

State of Delaware and, therefore, transacts business within the State of Delaware related to

Plaintiffs’ claims, and/or has engaged in systematic and continuous business contacts within the

State of Delaware.

       15.       On information and belief, Avadel US Holdings, Inc. is subject to personal

jurisdiction in Delaware because Avadel US Holdings, Inc. has purposely availed itself of the

benefits and protections of Delaware’s laws such that it should reasonably anticipate being haled

into court in Delaware. Avadel US Holdings, Inc. is a corporation organized and existing under

the laws of the State of Delaware. On information and belief, Avadel US Holdings, Inc.

manufactures, markets, imports, offers for sale, and/or sells drug products throughout the United

States and within the State of Delaware and, therefore, transacts business within the State of

Delaware related to Plaintiffs’ claims, and/or has engaged in systematic and continuous business

contacts within the State of Delaware. On information and belief, Avadel US Holdings, Inc. is


                                                5
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 6 of 15 PageID #: 6




registered to do business in Delaware (business identification number 5123065) and has

appointed Corporate Creations Network Inc., located at 3411 Silverside Road Tatnall, Building,

Suite 104, Wilmington, Delaware 19810, as its registered agent for the receipt of service of

process.

       16.     On information and belief, Avadel Specialty Pharmaceuticals, LLC is subject to

personal jurisdiction in Delaware because Avadel Specialty Pharmaceuticals, LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Specialty Pharmaceuticals, LLC is a

limited liability company organized and existing under the laws of the State of Delaware. On

information and belief, Avadel Specialty Pharmaceuticals, LLC manufactures, markets, imports,

offers for sale, and/or sells drug products throughout the United States and within the State of

Delaware and, therefore, transacts business within the State of Delaware related to Plaintiffs’

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel Specialty Pharmaceuticals, LLC is registered to do

business in Delaware (business identification number 6507288) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

       17.     On information and belief, Avadel Legacy Pharmaceuticals, LLC is subject to

personal jurisdiction in Delaware because Avadel Legacy Pharmaceuticals, LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Legacy Pharmaceuticals, LLC is a limited

liability company organized and existing under the laws of the State of Delaware.            On

information and belief, Avadel Legacy Pharmaceuticals, LLC manufactures, markets, imports,




                                                6
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 7 of 15 PageID #: 7




offers for sale, and/or sells drug products throughout the United States and within the State of

Delaware and, therefore, transacts business within the State of Delaware related to Plaintiffs’

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel Legacy Pharmaceuticals, LLC is registered to do

business in Delaware (business identification number 4886228) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

       18.     On information and belief, Avadel Management Corporation is subject to

personal jurisdiction in Delaware because Avadel Management Corporation has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court in Delaware. Avadel Management Corporation is a corporation

organized and existing under the laws of the State of Delaware. On information and belief,

Avadel Management Corporation manufactures, markets, imports, offers for sale, and/or sells

drug products throughout the United States and within the State of Delaware and, therefore,

transacts business within the State of Delaware related to Plaintiffs’ claims, and/or has engaged

in systematic and continuous business contacts within the State of Delaware. On information

and belief, Avadel Management Corporation is registered to do business in Delaware (business

identification number 6201113) and has appointed Corporate Creations Network Inc., located at

3411 Silverside Road Tatnall, Building, Suite 104, Wilmington, Delaware 19810, as its

registered agent for the receipt of service of process.

       19.     On information and belief, Avadel CNS Pharmaceuticals LLC is subject to

personal jurisdiction in Delaware because Avadel CNS Pharmaceuticals LLC has purposely

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably




                                                  7
   Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 8 of 15 PageID #: 8




anticipate being haled into court in Delaware. Avadel CNS Pharmaceuticals LLC is a limited

liability company organized and existing under the laws of the State of Delaware.             On

information and belief, Avadel CNS Pharmaceuticals LLC manufactures, markets, imports,

offers for sale, and/or sells drug products throughout the United States and within the State of

Delaware and, therefore, transacts business within the State of Delaware related to Plaintiffs’

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware. On information and belief, Avadel CNS Pharmaceuticals LLC is registered to do

business in Delaware (business identification number 7734658) and has appointed Corporate

Creations Network Inc., located at 3411 Silverside Road Tatnall, Building, Suite 104,

Wilmington, Delaware 19810, as its registered agent for the receipt of service of process.

        20.     On information and belief, Avadel Pharmaceuticals plc, Avadel US Holdings,

Inc., Avadel Specialty Pharmaceuticals, LLC, Avadel Legacy Pharmaceuticals, LLC, Avadel

Management Corporation, and Avadel CNS Pharmaceuticals LLC are agents and/or alter egos of

one another and work in concert with respect to the regulatory approval, manufacturing,

marketing, sale, and distribution of pharmaceutical products throughout the United States,

including in this Judicial District.

        21.     On information and belief, by virtue of, inter alia, Defendants’ continuous and

systematic contacts with Delaware, including, but not limited to, the above-described contacts,

and the actions on behalf of Defendants in connection with their NDA seeking FDA approval to

commercially market a sodium oxybate drug product, this Court has personal jurisdiction over

Defendants.     These activities satisfy due process and confer personal jurisdiction over

Defendants consistent with Delaware law.

        22.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).




                                                8
    Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 9 of 15 PageID #: 9




                                       The Patent-In-Suit

           23.   On August, 3 2021, the USPTO duly and lawfully issued the ’079 patent entitled,

“GHB formulation and method for its manufacture.” A copy of the “’079 patent” is attached

hereto as Exhibit A.

                                           Background

           24.   Jazz Pharmaceuticals holds an approved New Drug Application (“NDA”) under

Section 505(a) of the Federal Food, Drug, and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

sodium oxybate oral solution (NDA No. 21-196), which it sells under the trade name XYREM®.

The claims of the ’079 patent cover, inter alia, methods of use and administration of

pharmaceutical compositions containing sodium oxybate. Jazz Pharmaceuticals owns the patent-

in-suit.

                                  Acts Giving Rise to This Suit

           25.   Pursuant to Section 505(b)(2) of the FFDCA, Avadel filed an NDA (“Avadel’s

NDA”) seeking approval to engage in the commercial manufacture, use, sale, offer for sale, or

importation of a sodium oxybate product (“Avadel’s Proposed Product”), before the patent-in-

suit expires.

           26.   On December 16, 2020, Avadel announced the submission of its NDA to the

FDA. On information and belief, on February 26, 2021, the FDA notified Avadel of formal

acceptance of Avadel’s NDA with an assigned Prescription Drug User Fee Act (“PDUFA”)

target action date of October 15, 2021.1




1
        See   Avadel’s     2020     Annual      Report    at   p.   7    (available           at
https://www.sec.gov/ix?doc=/Archives/edgar/data/1012477/000101247721000004/avdl-
20201231.htm)



                                                9
    Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 10 of 15 PageID #: 10




        27.    Avadel has identified its Proposed Product using the code name FT218.2

        28.    Avadel has published data comparing the pharmacokinetic properties of Avadel’s

Proposed Product with twice-nightly sodium oxybate (i.e., XYREM®).3

        29.    Avadel owns U.S. Patent No. 10,272,062 (“Avadel’s ’062 patent”) entitled

“Modified      Release     Gamma-Hydroxybutyrate           Formulations      Having      Improved

Pharmacokinetics,” attached hereto as Exhibit B.

        30.    On    information   and   belief,     Avadel’s   published   data   concerning   the

pharmacokinetic properties of Avadel’s Proposed Product correspond to the Examples of

Avadel’s ’062 patent.

        31.    On information and belief, Avadel’s Proposed Product is an embodiment of the

claims of Avadel’s ’062 patent.

        32.    On information and belief, the formulations of gamma-hydroxybutyrate described

in Avadel’s ’062 patent are preferably supplied in sachets.4

        33.    On information and belief, Avadel’s Proposed Product, FT218, will be made

available in unit dose-sachets at 4.5 gram, 6 gram, 7.5 gram, and 9 gram doses.5

        34.    On information and belief, the sachets containing the formulations described in

Avadel’s ’062 patent are meant to be opened and their contents mixed with water to provide the

nightly dose of gamma-hydroxybutyrate.6

2
     See id.
3
   Seiden, et al., Pharmacokinetics of FT218, a Once-Nightly Sodium Oxybate Formulation in
Healthy     Adults,    Clin.   Ther.    2021     Feb     22;   S0149-2918(21)00044-8; doi:
10.1016/j.clinthera.2021.01.017, attached hereto as Exhibit C.
4
   See Avadel’s ’062 patent at 44:7-17 (“The modified release formulation of gamma-
hydroxybutyrate is preferably supplied in sachets or stick-packs comprising a particulate
formulation.”)
5
    See Avadel’s March 8, 2018 Q1 2018 Earnings Call Transcript, attached hereto as Exhibit D.



                                                10
    Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 11 of 15 PageID #: 11




        35.     On information and belief, Avadel’s Proposed Product, FT218, is covered by Jazz

Pharmaceuticals’ ’079 patent.

        36.     On information and belief, Avadel has made, and continues to make, substantial

preparation in the United States to manufacture, offer to sell, sell, and/or import Avadel’s

Proposed Product prior to expiration of the patent-in-suit.7 Avadel recently confirmed that is has

“accelerated” its launch planning for its Proposed Product.8

        37.     On information and belief, Avadel continues to seek approval of its NDA from

the FDA and, if approved, intends to commercially have Avadel’s Proposed Product

manufactured for marketing and sale in the United States.

                            Count for Infringement of the ’079 Patent

        38.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        39.     Avadel, by the submission of its NDA to the FDA, has indicated that it seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of Avadel’s Proposed Product, prior to the expiration of the ’079 patent.

        40.     Avadel’s NDA has been pending before the FDA since at least December 16,

2020, the date that Avadel announced the submission of its NDA to the FDA.

        41.     Avadel’s submission of its NDA to engage in the commercial manufacture, use,

offer for sale, sale, and/or importation into the United States of Avadel’s Proposed Product, prior


6
    See Avadel’s ’062 patent at 31:55-65; id. at 44:7-17; see also Exhibit C at 3.
7
   See Avadel’s 2020 Annual Report at pp. 18, 29, 48 (available at
https://www.sec.gov/ix?doc=/Archives/edgar/data/1012477/000101247721000004/avdl-
20201231.htm); see also Avadel’s March 9, 2021 Q4 2020 Earnings Call Transcript, attached
hereto as Exhibit E.
8
     See Avadel’s May 10, 2021 Q1 2021 Earnings Call Transcript, attached hereto as Exhibit F.



                                                 11
  Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 12 of 15 PageID #: 12




to the expiration of the ’079 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

       42.       There is a justiciable controversy between the parties hereto as to the infringement

of the ’079 patent.

       43.       Avadel has made, and will continue to make, substantial preparation in the United

States to manufacture, offer to sell, sell and/or import Avadel’s Proposed Product prior to the

expiration of the ’079 patent.

       44.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

infringe one or more claims of the ’079 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed Product in the

United States.

       45.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

induce infringement of one or more claims of the ’079 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Avadel’s NDA, Avadel will encourage acts of direct infringement with knowledge of the ’079

patent and knowledge that its acts are encouraging infringement, with specific intent to induce

infringement of the ’079 patent.

       46.       Unless enjoined by this Court, upon FDA approval of Avadel’s NDA, Avadel will

contributorily infringe one or more claims of the ’079 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Avadel’s Proposed

Product in the United States. On information and belief, Avadel has had and continues to have

knowledge that Avadel’s Proposed Product is especially adapted for a use that infringes one or




                                                  12
  Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 13 of 15 PageID #: 13




more claims of the ’079 patent and that there is no substantial non-infringing use for Avadel’s

Proposed Product.

       47.     Plaintiffs will be substantially and irreparably damaged and harmed if Avadel’s

infringement of the ’079 patent is not enjoined.

       48.     Plaintiffs are entitled to a declaratory judgment that future commercial

manufacture, use, offer for sale, sale, and/or importation of Avadel’s Proposed Product prior to

expiration of the ’079 patent by Avadel will constitute direct infringement, induced infringement,

and/or contributory infringement of the ’079 patent.

       49.     Plaintiffs do not have an adequate remedy at law.

       50.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)     A Judgment be entered that Avadel has infringed the patent-in-suit by submitting

its NDA for its sodium oxybate drug product;

       (B)     A Judgment be entered that Avadel has infringed, and that Avadel’s making,

using, selling, offering to sell, and/or importing Avadel’s Proposed Product will infringe one or

more claims of the patent-in-suit;

       (C)     An Order that the effective date of FDA approval of Avadel’s NDA for its sodium

oxybate drug product be a date which is not earlier than the later of the expiration of the patent-

in-suit, or any later expiration of exclusivity to which Plaintiffs are or become entitled;

       (D)     Preliminary and permanent injunctions enjoining Avadel and its officers, agents,

attorneys and employees, and those acting in privity and/or concert with them, from making,

using, selling, offering to sell, and/or importing Avadel’s Proposed Product until after the


                                                   13
  Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 14 of 15 PageID #: 14




expiration of the patent-in-suit, or any later expiration of exclusivity to which Plaintiffs are or

become entitled;

       (E)     A permanent injunction be issued, pursuant to 35 U.S.C. § 271(e)(4)(B),

restraining and enjoining Avadel, its officers, agents, attorneys and employees, and those acting

in privity and/or concert with them, from practicing any methods as claimed in the patent-in-suit,

or from actively inducing or contributing to the infringement of any claim of the patent-in-suit,

until after the expiration of the patent-in-suit, or any later expiration of exclusivity to which

Plaintiffs are or become entitled;

       (F)     A Declaration that the commercial manufacture, use, sale, or offer for sale, and/or

importation into the United States of Avadel’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patent-in-suit;

       (G)     To the extent that Avadel has committed any acts with respect to the methods

claimed in the patent-in-suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1),

that Plaintiffs be awarded damages for such acts;

       (H)     If Avadel engages in the commercial manufacture, use, sale, or offer for sale, or

importation into the United States of Avadel’s Proposed Product prior to the expiration of the

patent-in-suit, a Judgment awarding damages to Plaintiffs resulting from such infringement,

together with interest;

       (I)     Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C. § 285;

       (J)     Costs and expenses in this action; and

       (K)     Such further and other relief as this Court may deem just and proper.




                                                14
 Case 1:21-cv-01138-MN Document 1 Filed 08/04/21 Page 15 of 15 PageID #: 15




                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Jeremy A. Tigan

                                     Jack B. Blumenfeld (#1014)
                                     Jeremy A. Tigan (#5239)
                                     1201 North Market Street
OF COUNSEL:                          P.O. Box 1347
                                     Wilmington, DE 19899
F. Dominic Cerrito                   (302) 658-9200
Eric C. Stops                        jblumenfeld@morrisnichols.com
Evangeline Shih                      jtigan@morrisnichols.com
Andrew S. Chalson
Gabriel P. Brier                     Attorneys for Plaintiffs Jazz Pharmaceuticals,
Frank C. Calvosa                     Inc. and Jazz Pharmaceuticals Ireland Limited
QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000

August 4, 2021




                                     15
